Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1, line 10, the phrase “the rougher stage bulk mineral concentrate” lacks antecedent basis. Cl. 1, line 12, the phrase  “bulk mineral concentrate” is unclear if it is related to the above “rougher stage bulk mineral concentrate” or if it is a different concentrate. Claim 3, line 5, it appears that “a processed slurry” may be one of the bulk concentrates referred to in claim 1. See claim 4, line 2 in the same regard. Claim 5, line 1, “the engineered media” lacks antecedent basis as does “the conditioned pulp” in line 3. Claim 9 has similar deficiencies as claim 1 and a detailed proposal to overcome the deficiencies of claim 9 are set forth at the end of the office action. Of note, claim 9, line 19, it is unclear if the bulk mineral concentrate is the same as the “bulk sulfide concentrate” of line 7. The “processed slurry” of line 13 appears to be the same as the “bulk sulfide concentrate”. Clarification is requested.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 14-23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by applicant’s prior art admission of figure 2 (hereafter Fig. 2 (prior art)). As noted in the Office Action dated 9/24/2020, limitations directed to the material acted upon (i.e. ground ore, seawater, engineered media, etc.) are not given any patentable weight in apparatus claims unless the material is positively recited as an element of the claim (MPEP 2115). The phrase “arranged to receive” does not positively recite any material that follows the use of this phrase. For example, Claim 1, line 4, recites “stage arranged to receive a slurry comprising a ground ore product and sea water”. The “ground ore and seawater” are materials acted upon in an apparatus claim, which are not given weight when recited in this manner (MPEP 2115) and are not positively recited as following the phrase “arranged to receive”. In any event, regarding claim 1, Figure 2 (prior art) includes a molybdenum/copper processing system having rougher  by the apparatus. The recitations of the claims carry no patentable weight in the current form
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fig. 2 (prior art) as applied to claim 4 above, and further in view of Rothman (USPAP 2014/0183104). The slurry media mixing stage of claim 5 reads on a traditional conditioning device which inherently occurs between the comminution stage and the rougher stage of Fig. 2 (prior art). Rothman ‘104 discloses a mineral separation device .
 Claims 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over the prior art as applied to claim 5 above, and further in view of Rothman (US 2014/0197077). The use of a screen/filter to separate media from attached minerals in a selective adhesion/flotation process is taught by Rothman ‘077 (see fig. 11). The use of this specific release method/apparatus for removing the media from the minerals would yield no more than a predictable result and its use would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
Claims 8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over the prior art as applied to claim 7 above, and further in view of Gradek (US .
Response to Arguments
Applicant's arguments filed 11/03/2020 have been fully considered but they are not persuasive with regard to the claims above rejected over the prior art. Applicant lists the amended portion of claim 1 and asserts the Fig. 2 (prior art) –AAPA fails to teach the recited feature(s). As noted in the detailed rejection of claim 1, the features recited are broadly included in the Fig. 2 (prior art) disclosure.  
Allowable Subject Matter
Claims 9 and 11-12 are rejected over 35 USC 112(b) only. If amended to overcome this rejection the claims would be allowable. Suggested changes to render claims 9, and 11-12 allowable are presented below.
In the Claims:
Claim claims 1-8, 10 and 13-23 are canceled;
Claim 9, line 7, before “bulk sulfide” insert –a--;
Cl. 9, line 11, change “arranged to receive” to --for comminuting--;
Cl. 9, line 11, change “provide” to –form--;
Cl. 9, line 12, change “is further arranged to provide” to –separates--;
Cl. 9, line 13, after “processed slurry” insert –containing said bulk sulfide concentrate which is sent--;
Cl. 9, line 13, change “discharge” to separately discharges--;
Cl. 9, line 14, after “materials” insert –as a gangue fraction--; 
Cl. 9, line 17, change “further arranged to provide” to –grinds the processed slurry to form--;
Cl. 9, line 17 after –product” inset –containing said copper and molybdenum minerals which are sent--;
Cl. 9, line 18, change “bulk mineral” to –the bulk sulfide--;
Cl. 9, line 19, change “arranged to discharge” to –separates--; 
Cl. 9, line 19, change “and to” to ----as a as a separate fraction from a--;
Cl. 9, line 20, delete “provide the”;
Cl. 9, line 20 change “concentrate to” to –concentrate comprising said copper and molybdenum minerals,--;
Cl. 9, line 20, after “thickener” insert –which receives the bulk mineral concentrate--; 
Cl. 9, line 21, change “arranged to provide” to –forms--;
Cl. 9, line 22 before “concentrate” insert –bulk--;
Cl. 9, line 22 change “to the” to –, a line connecting the conditioned pulp to the--; 
Cl. 9, line 22, change “wherein the” to – a source of --; 
Cl. 9, line 23, change “comprise” to –comprises--;
Cl. 9, line 24, change “containing” to –contains--;
Cl. 9, line 27, change “configured to receive” to –which receives--;
Cl. 9, line 29, change “to provide” to –forms--;
Cl. 9, line 30, change “configured to receive” to –which receives--;
Cl. 9, line 31, change “provide” to –separates--;
Cl. 9, line 31 change “and the” to –from the--;
Cl. 9, line 33, delete “that are separately directed for further processing”;
Cl. 9, line 34, change “including” to –the media recovery stage comprises--;
Cl. 9, line 35 change “configured to filter, separate and direct” to –for filtering, separating and directing—;
Cl. 9, lines 35-36, delete “the slurry product having”; 
Cl. 9, line 36, change “and the” to –from a--;
Cl. 9, line 37, after “product” insert –comprising the hydrophobic engineered media loaded with hydrophobic molybdenum minerals and residual hydrophobic particles which are sent--;
Cl. 9, line 38, change “is configured to advance the washed” to –washes the--;
Cl. 9, line 39 after “engineered media” insert –containing the hydrophobic molybdenum minerals with a wash solution to remove the residual hydrophobic particles from the engineered media and molybdenum minerals and directs the washed hydrophobic engineered media with the molybdenum minerals--;
Cl. 9, line 39, insert before “return a wash solution” to –a recycle line to recycle the wash solution—
Cl. 9, line 40, change “any residual” to –the residual--;
Cl. 9, line 40, change “a Cu/Mo thickening” to –the bulk concentrate thickener--;
Cl. 9, lines 41-42, delete “that form part of the slurry/media mixture stage”
Claim 11, lines 1-2, change “wherein the … trammel,” to –wherein the media recovery stage is further--;
CL. 11, line 5, after “stripped” insert –engineered--;
Cl. 11, line 5, after “particles” insert –of molybdenum minerals--;
Cl. 11, line 5, change “particles and residual strip” to –engineering media from the molybdenum minerals and strip;--;
Cl. 11, line 7, before “recycle” insert –a recycle line to--;
Cl. 11, line 9, change “filter” to –a preliminary filter--;
Cl. 11, line 9, change “and direct residual slurry having the” to –for separating strip solution from a--;
Cl. 11, line 9, change “to a moly” to –containing said molybdenum minerals and directing the molybdenum concentrate to a molybdenum--; 
Cl. 11, line 10, before “recycle” insert –a line to--;
Cl. 11, line 11, change “stripping” to –strip--;
Cl. 11, line 11, after “solution” insert –from the preliminary filter--;
Claim 12, lines 1-2, change “copper/molybdenum…moly” to –molybdenum--
Cl. 12, line 2, change “configured to receive” to –filters--;
Cl. 12, line 3, change “provide” to –forms a--;
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS M LITHGOW whose telephone number is (571)272-1162.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on 571-272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOMAS M LITHGOW/           Primary Examiner, Art Unit 1776                                                                                                                                                                                             


THOMAS M. LITHGOW
Primary Examiner
Art Unit 1776



TML